DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2017/0195781 (Kang et al hereinafter Kang).

Regarding claim 1, Kang discloses a speaker module (fig. 3) comprising: a yoke (21) defining one surface of the speaker module; a magnet (22, 23) attached to the yoke through a first surface of the magnet; a plate (24, 25) attached to a second surface of the magnet; a frame (11, 12) providing a lateral surface of the speaker module and combined with the yoke at a first end of the frame; a voice coil (34) disposed to be spaced apart from the magnet; and a diaphragm (30) combined with the voice coil at an inner surface of the diaphragm, wherein at least one of the yoke, the magnet, the plate, 
Regarding claim 9, Kang also shows wherein the yoke includes a first hole and a second hole (see fig. 6, para. 42). 
Regarding claim 15, Kang discloses an electronic device (para. 2-4) comprising: a housing providing at least a part of a lateral surface of the electronic device (implicitly, para. 2-4); and a speaker module (fig. 3, para. 4) accommodated in the housing, wherein the speaker module includes: a yoke (fig. 3, item 21) defining one surface of the speaker module; a magnet (fig. 3, items 22, 23) attached to the yoke through a first surface of the magnet; a plate (fig. 3, items 24, 25) attached to a second surface of the magnet; a frame (fig. 3, items 11, 12) providing a lateral surface of the speaker module and combined with the yoke at a first end of the frame; a voice coil (fig. 3, item 34) disposed to be spaced apart from the magnet; and a diaphragm (fig. 3, item 30) combined with the voice coil at an inner surface of the diaphragm, wherein at least one of the yoke, the magnet, the plate, and the frame is combined with at least a portion of an air adsorption member (fig. 3, item 500) comprising an air adsorption material configured to adsorb air in the speaker module based on the diaphragm vibrating. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-7, 10-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang.

Regarding claims 2, 5, 6, 7,10, 16 and 20,  Kang does not explicitly disclose wherein the air adsorption member is combined with at least a portion of the yoke, the magnet, the plate, and the frame; wherein the air adsorption member is attached to an inner surface of the frame and the yoke without being contact with the voice coil; wherein at least a portion of the air adsorption member is combined with an outer surface of the plate.; wherein at least a portion of the air adsorption member is included in at least a portion of the magnet and at least a portion of the plate; wherein the air adsorption member is combined with an upper surface of the yoke, the first hole, and the second hole; and wherein at least a portion of the yoke, the magnet, the plate, and the frame includes at least a portion of the air adsorption member.. 
However, Kang does not limit to any specific configurations (para. 50, 52). Moreover, these claimed limitations are merely rearrangement of parts.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).Regarding claims 3 and 17, Kang also shows wherein the air adsorption member has at least one surface in contact with the air (see figs. 5, 7-9).

Regarding claims 11, 12 and 19, Kang does not explicitly disclose wherein a first ventilation mesh is disposed over the first hole, and a second ventilation mesh is disposed over the second hole; and wherein a first ventilation mesh is disposed over the first hole, and a second ventilation mesh is disposed over the second hole, and wherein the first ventilation mesh and the second ventilation mesh include the air adsorption member. However, Kang does show wherein the yoke includes a first hole and a second hole (fig. 6). Kang also teaches a sponge screen for preventing the air adsorbent 500 from entering vent holes h not shown (see para. 44, figs. 6 and 8).  Kang also teaches “the means for preventing inflow of the air adsorbent is a mesh type screen 110. The mesh type screen 110 serves to physically block a path for the air adsorbent composed of a plurality of grains to move to the vent holes h” (para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a mesh type screen by Kang as alternative means for preventing the air adsorbent from entering vent holes. The claimed limitation “wherein the first ventilation mesh and the second ventilation mesh 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kang such that the air adsorption member is combined with specific claimed components for a particular application. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang and in view of US 9,749,735 (Silver et al hereinafter Silver).

Regarding claims 4 and 18, Kang does teach wherein the air adsorption material has a molecular structure including particles and binders configured to perform positive and negative adsorptions of air (para. 46-48).
Kang does not explicitly disclose wherein the air adsorption member comprises an air adsorption material applied to a sheet.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known air adsorbent sheet by Silver in Kang for a particular application.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kang and in view of US 2021/0185447 (Dang et al hereinafter Dang).

Regarding claim  8, Kang does not explicitly disclose wherein the diaphragm includes at least one convex portion, at least a portion of the plate includes the air adsorption member, and the air adsorption member includes at least one protrusion at a position corresponding to the at least one convex portion.
However, Kang does not limit to any specific configurations (para. 50, 52). Moreover a diaphragm includes at least one convex portion is well known in the art. For instance, Dang teaches a diaphragm with at least one convex portion (fig. 1 items 3 and 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known diaphragm by Dang in Kang and to modify Kang such that the air adsorption member includes at least one protrusion at a position corresponding to the at least one convex portion in order to obtain a specific audio frequency response. See In re Dailey, 357 F.2d 669, 149 USPQ  and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) for rearrangement in parts.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN D NGUYEN/Primary Examiner, Art Unit 2699